               Case 5:19-cv-06151-SVK Document 136 Filed 07/20/21 Page 1 of 3




 1    STEPHANIE M. HINDS (CABN 154284)
      Acting United States Attorney
 2    SARA WINSLOW (DCBN 457643)
      Chief, Civil Division
 3    JAMES A. SCHARF (CABN 152171)
      Assistant United States Attorney
 4    150 Almaden Blvd., Suite 900
      San Jose, California 95113
 5     (415) 912-6370 (cell)
      james.scharf@usdoj.gov
 6
      ELIZABETH R. VEIT (NYRN 4953279)
 7    Trial Attorney
      United States Department of Justice
 8    Office of Immigration Litigation
      (202) 598-0813 (office)
 9    Elizabeth.R.Veit@usdoj.gov

10    Attorneys for Defendants

11                                    UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                               SAN JOSE DIVISION

14
                                                             Case No. 19-CV-06151 SVK
15     A.O., et al.,
                                   Plaintiffs,
16                                                            JOINT SETTLEMENT STATUS
         v.                                                   REPORT AND DEFENDANTS’
17                                                            REQUEST TO CONTINUE THE JULY
      TRACY RENAUD, et al.,                                   27, 2021 OSC HEARING AS
18                                                            MODIFIED BY THE COURT
                                     Defendants.
19

20

21            The parties, through counsel, hereby submit this Joint Settlement Status Report and Defendants’
22 Unopposed Request to Continue the July 27, 2021 OSC Hearing in response to the Court’s June 7, 2021

23 Order to Show Cause re Settlement, Dkt. No. 133.

24            The parties are working as expeditiously as possible to consummate the settlement. On July 1,
25 2021, the parties’ principal negotiators finished finalizing all documents related to settlement, including

26 the Settlement Agreement, the Notice of Proposed Class Action Settlement, Notice of Final Settlement,

27
     JOINT SETTLEMENT STATUS REPORT AND DEFENDANTS’ REQUEST TO CONTINUE THE JULY 27, 2021 OSC
28 HEARING AS MODIFIED BY THE COURT
     CASE NO. 19-CV-06151 SVK
                                                         1
             Case 5:19-cv-06151-SVK Document 136 Filed 07/20/21 Page 2 of 3




 1 and Notice of Compliance Report -- subject to final review and approval by agency leadership, DOJ’s

 2 Office of Immigration Litigation (“OIL”) and the United States Attorney’s Office (“USAO”). The

 3 Settlement Agreement resolves all issues in this case, including fees and costs.

 4          On July 2, 2021, defense counsel sent the Settlement Agreement and the related documents to

 5 agency leadership for final review and approval. Defense counsel anticipates that they will receive the

 6 agency leadership’s response by July 30, 2021. Defense counsel is optimistic that agency leadership

 7 will approve the Settlement Agreement and related documents because the principal negotiators

 8 attempted to address issues raised by agency leadership during the settlement negotiations.

 9          Once agency leadership approves the Settlement Agreement and the related documents, defense

10 counsel estimates that it will take OIL and USAO two additional weeks at the most to render their

11 approvals. Defense counsel is optimistic that OIL and USAO will approve the Settlement Agreement

12 because an OIL attorney (Ms. Masetta-Alvarez) was one of Defendants’ principal negotiators, and an

13 Assistant United States Attorney (Mr. Scharf) monitored the settlement process.

14          After all the necessary government approvals are obtained, the parties will promptly file a joint

15 motion for preliminary approval of the Settlement Agreement, which will include a request for the Court

16 to approve the putative class for purposes of settlement.

17          Accordingly, Defendants respectfully request the Court to continue the July 27, 2021 hearing to

18 August 20, 2021, or any date thereafter as may be convenient to the Court. The requested continuance
19 should provide the parties sufficient time to resolve any issues raised by agency leadership, OIL, or the

20 USAO, and to file the joint motion for preliminary approval of the Settlement Agreement. Plaintiffs do

21 not object to this request.

22          By way of further update, Elizabeth R. Veit is the OIL-DCS attorney handling this case while

23 Katelyn Masetta-Alvarez is on leave.

24          Finally, the parties wish to thank again Magistrate Judge Ryu for the substantial amount of time

25 and energy she devoted in facilitation of this settlement.

26 Dated: July 19, 2021                                  Respectfully submitted,

27
     JOINT SETTLEMENT STATUS REPORT AND DEFENDANTS’ REQUEST TO CONTINUE THE JULY 27, 2021 OSC
28 HEARING AS MODIFIED BY THE COURT
     CASE NO. 19-CV-06151 SVK
                                                         2
            Case 5:19-cv-06151-SVK Document 136 Filed 07/20/21 Page 3 of 3




 1                                                    STEPHANIE M. HINDS
                                                      United States Attorney
 2

 3                                                     /s/ James A. Scharf__________ ___
                                                      JAMES A. SCHARF
 4                                                    Assistant United States Attorney

 5
                                                      /s/ Elizabeth R. Veit__________
 6                                                    ELIZABETH R. VEIT
                                                      Trial Attorney
 7                                                    United States Department of Justice
                                                      Office of Immigration Litigation
 8
                                                      Attorneys for Defendants
 9                                                     MILBANK LLP
                                                       THOMAS R. KRELLER
10                                                     LINDA DAKIN-GRIMM
                                                       2029 Century Park East, 33rd Fl.
11                                                     Los Angeles, CA 90067
                                                       Telephone: 424-386-4000
12                                                     Facsimile: 213-892-4704
13                                                     ANDREW B. LICHTENBERG
                                                       KATHERINE KELLY FELL
14                                                     55 Hudson Yards
                                                       New York, NY 10001
15                                                     Telephone: 212-530-5000
                                                       Facsimile: 212-530-5219
16
                                                       SOUTHWESTERN LAW
17                                                     SCHOOL
                                                       ANDREA RAMOS
18                                                     Clinical Professor of Law
                                                       Director of Immigration Law
19                                                     Clinic
                                                       Southwestern Law School
20                                                     3050 Wilshire Boulevard
                                                       Los Angeles, CA 90010
21                                                     Telephone: 213 738-7922
                                                       Facsimile: 213 738-5751
22                                                     By: /s/ Katherine Fell
                                                       _______________
23                                                     Attorneys for Plaintiffs
                                                       A.O., A.S.R., L.C., R.M., and
24                                                     I.Z.M., on behalf of themselves
                                                       and all others similarly situated
25
      The Court continues the July 27, 2021 OSC hearing to August 24, 2021 at 1:30 p.m.
26
       Dated: July 20, 2021
27                                            The Honorable Susan van Keulen
                                              United States Magistrate Judge
28
     JOINT SETTLEMENT STATUS REPORT AND DEFENDANTS’ REQUEST TO CONTINUE THE JULY 27, 2021
     OSC HEARING AS MODIFIED BY THE COURT      3
     CASE NO. 19-CV-06151 SVK
